FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                              November 24, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                TENTH CIRCUIT



 In re: JERRY LEE SNYDER;
 PAMELA ANN SNYDER,

           Debtors.
 _________________________

 PAMELA ANN SNYDER,

               Plaintiff-Counter-
               Defendant - Appellant,
          v.                                           No. 09-1308
 SHEILA SCHLESSELMAN,                             (BAP No. 08-101-CO)

               Defendant-Counter-
               Claimant - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, SEYMOUR, and EBEL, Circuit Judges.


      The bankruptcy court ruled that Pamela Ann Snyder’s debt to Sheila

Schlesselman was nondischargeable under 11 U.S.C § 523(a)(2)(A). The


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the party’s request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Bankruptcy Appellate Panel (BAP) affirmed. Ms. Snyder now appeals to this

court.

         Ms. Snyder’s sole issue on appeal is that the lower courts should have

applied § 523(a)(2)(B), rather than § 523(a)(2)(A). She asserts that “the trial

court and the BAP have transmogrified the claim from one under § 523(a)(2)(B)

to one under § 523(a)(2)(A),” Aplt. Br. at 7, and “t]hus, the trial court and BAP

rel[ied] on the incorrect bankruptcy code subsection,” id.

         We disagree. Our decision in Bellco First Financial Credit Union v.

Kaspar (In re Kaspar), 125 F.3d 1358, 1361–62 (10th Cir. 1997), clearly states

that a claim under § 523(a)(2)(B) can be brought only if the debtor provided a

written financial statement to the creditor. Here, Ms. Snyder never provided such

a written statement to Ms. Schlesselman.

         We AFFIRM the decision of the Bankruptcy Appellate Panel.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                           -2-